United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2147
                                    ___________

Chris Veneklase, Paul B. Mehl,            *
Darold Larson, Nancy Emmel,               *
Jessica Uchtman,                          *
                                          *
             Plaintiffs - Appellees,      *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of North Dakota.
City of Fargo,                            *
                                          *      [PUBLISHED]
             Defendant - Appellant,       *
                                          *
David Eugene Todd, Officer,               *
City of Fargo Police Department,          *
Jon Holman, Wayne Jorgenson,              *
                                          *
             Defendants.                  *
                                     ___________

                              Submitted: May 13, 1999
                                  Filed: August 30, 1999
                                   ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

      The City of Fargo ("Fargo") appeals from a summary judgment decision holding
Fargo's 1985 residential picketing ordinance unconstitutional on its face; a jury award
of damages in the amount of $2,431; and an award of attorneys' fees against Fargo. We
conclude that the Fargo 1985 residential picketing ordinance constitutes a
constitutional, content-neutral regulation of free speech enacted to protect the privacy
of Fargo's residents in their homes. We, therefore, reverse and remand for entry of
judgment dismissing the action.


                                 I. BACKGROUND


       This case has an extensive, almost eight year history. In Fargo, North Dakota,
on October 10, 1991, at approximately 10:00 p.m., activists picketed the home of an
abortion clinic administrator and one or two houses on either side of her home. The
Fargo Police Department received a complaint about the residential picketing. Fargo
police officers advised the picketers that their conduct violated Fargo's then applicable
residential picketing ordinance.


      Fargo's ordinance, enacted in 1985, reads as follows:


            10-1201. Definitions. --For purposes of this article, certain words
      and phrases used herein are defined as follows:

                   A. "Dwelling" means any structure or building, or dwelling
             unit within a building, which is used as a place of residence.

                    B. "Picketing" means the practice of standing, marching, or
             patrolling by one or more persons inside of, in front, or about any
             premises for the purpose of persuading an occupant of such
             premises or to protest some action, attitude or belief.

            10-1202. Picketing of dwellings prohibited. --No person shall
      engage in picketing the dwelling of any individual in the City of Fargo.

                                          –2–
Fargo Municipal Code arts. 10-1201 and 10-1202 (1985).1

       After the picketers refused to leave the scene, the Fargo police arrested the
picketers and charged them with violating the ordinance. The Fargo police transported
the plaintiffs to the Cass County Jail and held them overnight.2 The Fargo police
detained plaintiff Uchtman, a minor at the time of her arrest, for only a few hours and
released her to the custody of her parents. Fargo filed charges against plaintiffs
Veneklase, Mehl, Larson and Emmel for violating the residential picketing ordinance.
On February 18, 1992, Cass County Judge Frank L. Racek dismissed the charges
against plaintiffs, deciding that the ordinance was constitutional on its face but
unconstitutional as applied to the plaintiffs on October 10, 1991.


       Plaintiffs subsequently filed this action, pursuant to 42 U.S.C. § 1983, against
Fargo, Officer David Todd, Officer Jim Schalesky, Lieutenant Jon Holman, and
Sergeant Wayne Jorgenson seeking redress for their arrest and incarceration. On
February 17, 1995, a Magistrate Judge3 denied the individual police officers' claim of
qualified immunity. The district court concluded that the officers' conduct was not
"objectively reasonable" in light of clearly established law. The district court also
concluded that Fargo failed to train its officers properly and as a result, was
"deliberately indifferent" to the rights of the picketers and liable for damages as a
matter of law. Veneklase v. City of Fargo, 904 F. Supp. 1038, 1058 (D.N.D. 1995).
In addition, the district court concluded that the ordinance did not violate the
constitution on its face because the ordinance constituted a valid content-neutral

      1
      The ordinance in question here was subsequently amended by the Fargo City
Council on February 1, 1993.
      2
          The picketers would have been released that night if they had paid a $50 bond.
      3
       A United States Magistrate Judge for the District of North Dakota presided with
the consent of the parties. See 28 U.S.C. § 636(c).

                                           –3–
regulation. Id. at 1044-48. Fargo and the police officers appealed to this court from
the interlocutory order. We reversed the denial of qualified immunity and held that the
interlocutory appeal on the issue of municipal liability was not properly before the
court. Veneklase v. City of Fargo, 78 F.3d 1264, 1270 (8th Cir. 1996) ("Veneklase I").
We then remanded the case to the district court for further proceedings against Fargo.
Id.


        On April 10, 1997, the district court determined that Fargo was liable as a matter
of law and again granted summary judgment in favor of the plaintiffs. The district court
concluded that the ordinance was unconstitutional as a content-based restriction on free
speech. The district court then referred the issue of damages to a jury for a trial. That
trial, held in August 1997, resulted in damages against Fargo in favor of the five
plaintiffs in the total sum of $2,431. On March 31, 1998, the district court awarded
attorneys' fees and costs against Fargo in excess of $52,000. Fargo timely appeals.


                                   II. DISCUSSION


      Fargo argues that the district court erred when it held that the definition of
"picketing" in Fargo's 1985 residential picketing ordinance failed the content-based
speech test, and it further asserts that the ordinance is valid on its face under the First
Amendment of the Constitution. We agree with these contentions. The Fargo
ordinance constitutes a valid content-neutral regulation of speech under the First
Amendment.


       The residential streets of Fargo comprise traditional public fora and regulations
of residential picketing are thus governed by the stringent standards established by the
Supreme Court for limitations on free speech in public fora. See Frisby v. Schultz, 487
U.S. 474, 481 (1988). The Court articulated these standards in Frisby:

                                           –4–
      In these quintessential public for[a], the government may not prohibit all
      communicative activity. For the State to enforce a content-based
      exclusion it must show that its regulation is necessary to serve a
      compelling state interest and that it is narrowly drawn to achieve that end.
      . . . The State may also enforce regulations of the time, place, and manner
      of expression which are content-neutral, are narrowly tailored to serve a
      significant government interest, and leave open ample alternative channels
      of communication.

Id. (quoting Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 45
(1983)).


        To determine content-neutrality in a speech regulation, we must decide "whether
the government has adopted a regulation of speech because of [agreement or]
disagreement with the message it conveys." Turner Broad. Sys., Inc. v. F.C.C., 512
U.S. 622, 642 (1994) (alteration in original) (quoting Ward v. Rock Against Racism,
491 U.S. 781, 791 (1989)). "The government may not regulate [speech] based on
hostility – or favoritism – towards the underlying message expressed." Turner, 512
U.S. at 642 (alteration in original) (quoting R.A.V. v. St. Paul, 505 U.S. 377, 386
(1992)). Content-based ordinances "by their terms distinguish favored speech from
disfavored speech on the basis of the ideas or views expressed . . . ." Turner, 512 U.S.
at 643. Content-neutral ordinances, for the most part, "confer benefits or impose
burdens on speech without reference to the ideas or views expressed . . . ." Id.


       Fargo maintains that this case is governed by the Supreme Court's decision in
Frisby. In 1988, the Court held that an ordinance in Brookfield, Wisconsin, worded
almost identically to the Fargo residential picketing ordinance, was facially
constitutional. See Frisby v. Schultz, 487 U.S. 474 (1988). The Brookfield ordinance
made it "unlawful for any person to engage in picketing before or about the residence
or dwelling of any individual in the Town of Brookfield." Id. at 477. The Supreme

                                          –5–
Court deferred to the lower federal courts' interpretation that the ordinance was
content-neutral. The Court concluded that the ordinance preserved ample alternative
means of communication after interpreting the ban in the ordinance to restrict only
"focused picketing taking place solely in front of a particular residence. . . ." Id. at 483.
The Court further concluded that the ordinance served the significant government
interest of protecting residential privacy. Id. at 484. The Court decided that the town
narrowly tailored the focused picketing ban to address only the resident "trapped
within the home." Id. at 487-88. The only substantive difference between the
ordinance in Frisby and the 1985 Fargo ordinance is that Fargo added definitions to
clarify the ordinance.


       On its face, the ordinance's definition of picketing does not burden speech
"because of disagreement with the message it conveys." See Ward, 491 U.S. at 791.
Fargo did not prohibit picketing by activists opposed to abortion because of their
message. Instead, Fargo prohibited the conduct of all picketing directed at a particular
occupant in order to protect the tranquility and privacy of the home. Fargo's purposes
for enactment of the ordinance do not in any way relate to the content of the expression.
In other words, any picketing in front of a person's home would violate that resident's
privacy, even if the resident happened to agree with the message. Any message of any
kind can constitute picketing when directed at a particular occupant of a home. The
circumstances relating to targeted picketing of an individual's home and the invasion
in that way of an individual's peace and tranquility is entirely different than picketing
on a public street, road or park where the message is directed to the public at large.
"The government's purpose is the controlling consideration. A regulation that serves
purposes unrelated to the content of expression is deemed neutral, even if it has an
incidental effect on some speakers or messages but not others." Ward, 491 U.S. at
791.




                                            –6–
        The picketers argue that this case is controlled by Kirkeby v. Furness, 92 F.3d
655 (8th Cir. 1996) ("Kirkeby II"). In Kirkeby II, this court concluded that the
picketing definition in the later 1993 Fargo residential picketing ordinance was content-
based. The 1993 ordinance defined "picketing" as "standing, marching, sitting, lying,
patrolling or otherwise maintaining a physical presence inside of, in front, or about any
premises for the purpose of persuading the public or an occupant of such premises or
to protest some action, attitude or belief." Kirkeby II, 92 F.3d at 659 (quoting Fargo
Municipal Code, art. 10-0801(2))(emphasis added). However, as the plaintiffs
acknowledge, the 1993 ordinance in Kirkeby II "is more complicated because of its
effort to define and regulate 'targeted' residential picketing . . . ."4 Veneklase Br. at 13
n. 5.


       The picketing definition in this residential picketing ordinance differs in a
significant respect from the 1993 ordinance. This ordinance limits picketing "for the
purpose of persuading an occupant" while the 1993 ordinance limits picketing "for the


       4
                     The [1993] ordinance, as amended, prohibits
              "targeted residential picketing." Fargo Municipal Code, art.
              10-0802. Targeted residential picketing is defined as
              picketing that identifies an occupant (either orally or in
              writing) within two hundred feet of a dwelling, blocking
              access to a dwelling, or maintaining a presence within
              seventy-five feet of a dwelling for longer than five minutes
              at a time. Fargo Municipal Code, art. 10-0801(4). The
              ordinance also gives the Board of City Commissioners the
              authority to declare, at the request of a complaining resident,
              the resident's block a "Restricted Picketing Zone" in which
              picketing may be limited or prohibited outright. Fargo
              Municipal Code, art. 10-0804.

       Kirkeby II, 92 F.3d at 658.


                                           –7–
purpose of persuading the public or an occupant." The inclusion of "the public" in the
1993 ordinance strikes at the heart of First Amendment protections. On the other hand,
the 1985 ordinance focuses solely upon "an occupant" of the home and the importance
of privacy in the home which underlies the holding in Frisby. Specifically, the Supreme
Court stated:


       [T]he picketing is narrowly directed at the household, not the public. The
       type of picketers banned by the Brookfield ordinance generally do not
       seek to disseminate a message to the general public, but to intrude upon
       the targeted resident, and to do so in an especially offensive way.
       Moreover, even if some such picketers have a broader communicative
       purpose, their activity nonetheless inherently and offensively intrudes on
       residential privacy. The devastating effect of targeted picketing on the
       quiet enjoyment of the home is beyond doubt . . . .

Frisby, 487 U.S. at 486 (emphasis added).


       We, therefore, reject the picketers' contention that Kirkeby II controls this court's
determination whether Fargo's 1985 residential picketing ordinance is a constitutional
regulation. The different focus in Kirkeby II on picketing the public underlies the
court's ruling that the ordinance in that case did not operate in a content-neutral
environment. As explained above, the ordinance in this case is a content-neutral
regulation enacted to protect the sanctity of the home.5 This purpose does not relate


       5
        Our conclusion that Fargo's 1985 residential picketing ordinance constitutes a
content-neutral regulation is amply supported by decisions of the Supreme Court and
the Eighth Circuit. See Frisby v. Schultz, 487 U.S. 474 (1988); Carey v. Brown, 447
U.S. 455 (1980) (picketing ordinance not facially neutral because a provision
specifically excluded labor picketing); United States v. Dinwiddie, 76 F.3d 913, 923
(8th Cir. 1996) ("FACE's [Freedom of Access to Clinic Entrances Act of 1994] motive
requirement does not discriminate against speech or conduct that expresses an abortion-

                                           –8–
to the content of the message and thus directs a conclusion that the ordinance
constitutes a content-neutral regulation. See Ward, 491 at 791.


       The Court's decision in Frisby compels the determination that Fargo's picketing
ordinance satisfies the test for a content-neutral restriction. Fargo's purpose of
protecting residential privacy clearly constitutes a significant government interest. "The
State's interest in protecting the well-being, tranquility, and privacy of the home is
certainly of the highest order in a free and civilized society." Frisby, 487 U.S. at 484
(quoting Carey, 447 U.S. at 471). Fargo's ordinance prohibits only focused picketing
leaving "open ample alternative channels of communication . . . ." Id. at 488. As did
the Brookfield ordinance, the Fargo ordinance allows picketers to protest through
neighborhoods, walk a route in front of a group of homes, and contact residents by
telephone or in person with literature. See id. at 482-84.


       Fargo's ordinance also is narrowly tailored to address only the "evil" of targeted
picketing of a particular resident. See id. at 487. That "evil" forces a resident to be
"figuratively, and perhaps literally, trapped within the home, and because of the unique
and subtle impact of the such picketing [leaving the resident] with no ready means of
avoiding the unwanted speech." Id. Thus, under Frisby, Fargo's 1985 picketing
ordinance constitutes a valid content-neutral regulation of speech to preserve home
tranquility and privacy by regulating focused picketing.




related message. FACE would, for example, apply to anyone who blockades a clinic
to prevent a woman from getting an abortion, regardless of the message expressed by
the blockade."); Douglas v. Brownell, 88 F.3d 1511 (8th Cir. 1996) (Concluding
residential picketing ordinance was constitutional under Frisby as a content-neutral ban
limited to focused picketing in three-house zone.).

                                           –9–
      The picketers argue that the district court's decision, the jury award of damages
and the award of attorney fees can be affirmed on alternative grounds. However, the
picketers' constitutional challenges of overbreadth and vagueness also fail under
Frisby. See Frisby, 487 U.S. 474. Adding the definitions of "dwelling" and "picketing"
does not make the ordinance overbroad or vague.


       The ordinance is not overbroad for the same reasons that the residential picketing
ordinance is narrowly tailored. "A statute is unconstitutionally overbroad if 'it reaches
a substantial number of impermissible applications.'" Dinwiddie, 76 F.3d at 924
(quoting New York v. Ferber, 458 U.S. 747, 771 (1982)). Fargo's residential picketing
ordinance allows picketers to engage in neighborhood picketing including picketing
across the street from the targeted resident. The activity proscribed is the very narrow
range of activity -- focused picketing directed at "an occupant." The picketers' message
can be expressed in many alternative forms making the ordinance not overbroad.


        The picketers also contend that the ordinance is vague because it lacks standards
and vests too much discretion in the officers enforcing the ordinance.6 In order "[t]o
'survive a vagueness challenge, [an ordinance] must give the person of ordinary
intelligence a reasonable opportunity to know what is prohibited and provide explicit
standards for those who apply [the ordinance].'" Dinwiddie, 76 F.3d at 924 (quoting
Video Software Dealers Ass'n v. Webster, 968 F.2d 684, 689 (8th Cir. 1992))(internal
quotation omitted). We conclude that Fargo's ordinance, with its clear definitions of
both dwelling and picketing, places people of ordinary intelligence on notice of what




      6
        In particular, the picketers claim that the ordinance may include walking silently
without signs which would allow for standardless discretion in the police applying the
statute. We have already rejected the argument that silent prayer in front of a person's
home does not amount to picketing. See Douglas, 88 F.3d at 1521.

                                          –10–
conduct the ordinance regulates. 7 The ordinance and case law provide the police with
explicit standards. Thus, Fargo's ordinance is not vague.


       Lastly, the picketers argue that the ordinance was unconstitutional as applied to
them. This argument fails because this court held in this case's first appeal, Veneklase
I, that the police officers who arrested the picketers acted in an "objectively
reasonable" manner. 78 F.3d at 1269. In that case, the court concluded that when "at
least one protester remains in front of the targeted residence at all times, the fact that
other protesters march in front of several houses adjacent to the targeted dwelling does
not diminish the 'focused' character of the picketing." Id. at 1268. Under Frisby, the
picketers had no constitutional right to engage in focused picketing of a particular
occupant. See Frisby, 487 U.S. 474. Therefore, Fargo applied its ordinance in a
constitutional manner on October 10, 1991.


                                 III. CONCLUSION


      For the above reasons, we reverse the judgment of the district court and the
award of costs and attorneys' fees. We hold that the 1985 Fargo residential picketing
ordinance is constitutional, both on its face and as applied to the picketers. We remand



      7
        We note that Kirkeby II did conclude that the definition of picketing in that case
was unconstitutionally vague. Judge Gibson, however, indicates in his dissent in
Kirkeby II that the majority's vagueness discussion constitutes dicta. Kirkeby II, 92
F.3d at 662-63 (Gibson, J., J., dissenting). Regardless of whether the discussion of the
issue by the majority in Kirkeby II qualifies as dicta, the vagueness challenge in this
case is without merit in the context of targeted residential picketing of an occupant.
The picketing definition has a clear meaning. A protestor targeting the occupant of a
residence by picketing the occupant's dwelling knows what he or she is doing and that
such conduct violates Fargo's ordinance.

                                          –11–
this case to the district court to enter a judgment of dismissal of the action brought by
plaintiffs against Fargo.


      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         –12–